  Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 1 of 8 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


 POPULUS FINANCIAL GROUP, INC.                 §
 D/B/A ACE CASH EXPRESS,                      §
                                              §
        Plaintiff,
                                              §
                                              §
 v.                                                 C.A. No.
                                              §
 FIDELITY INFORMATION
                                              §
 SERVICES, LLC,
                                              §
                                              §
        Defendant.                            §


                                       COMPLAINT


       Plaintiff Populus Financial Group, Inc. d/b/a ACE Cash Express ("Populus") files


this Complaint against Fidelity Information Services, LLC ("FIS"), and states:


                                   I. INTRODUCTION

       Populus is a financial institution providing a number of financial services, including


bill pay services, wire transfer services, ATM services, debit card services, money orders,


and also check cashing services and access to short-term loans.        FIS markets itself as


providing information-based technology solutions and processing services to financial


institutions. In 2016, Populus and FIS entered into negotiations for a contract whereby FIS


would provide the switching and routing services for Populus's electronic funds transfer


("EFT") transactions (as defined below, the "Services"). Essentially, Populus was seeking


to engage FIS to process, route, clear, and settle its ATM and debit card transactions for its


customers through certain electronic funds transfer networks that are owned by third


parties, like NYCE, VISA, MasterCard and Discover.

 Complaint                                                                             Page 1
  Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 2 of 8 PageID 2



       The parties negotiated an agreement in late 20 1 6, and FIS circulated a finalized draft


Information   Technology     Services    Agreement        and   Order   Form    (collectively,   the


"Agreement").       The   Agreement     circulated   by   FIS   did   not   include   any   "Pricing


Attachment." Having finally negotiated all terms of the Agreement, including agreeing to


a flat fee per completed transaction, Populus executed the Agreement.                 Although the


Agreement contains a reference to a "Pricing Attachment," FIS never provided it or its


contents to Populus while the parties negotiated the Agreement's terms.               Instead, after


Populus executed the Agreement, FIS unilaterally sent Populus a "Pricing Attachment"


and requested that Populus re-execute the agreement, this time including the pricing


attachment, via DocuSign. Populus did not do so. And in fact, FIS indicated execution via


DocuSign was unnecessary.


       After approximately one year of charging Populus for actual usage (although a


disagreement arose regarding the meaning of "transaction"), in 2019 FIS attempted to


unilaterally charge Populus excessive fees that were not agreed to in 2016, including a


monthly minimum charge apparently based on the unagreed "Pricing Attachment." Despite


repeated notice and demand, FIS has refused to comply with the terms of the parties'


Agreement, necessitating the filing of this lawsuit.


                                         II. PARTIES

       1.     Populus. Populus is a Texas corporation with its principal place of business


in Irving, Texas.


       2.     FIS. FIS is an Arkansas limited liability company with its principal place of


business in Jacksonville, Florida, and may be served through its registered agent, CT

 Complaint                                                                                   Page 2
     Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 3 of 8 PageID 3



Corporation System,      1200   South Pine Island Road, Plantation, Florida 33324. On


information and belief, FIS has one member, Fidelity National Information Services, Inc.,


which is a Georgia corporation with a principal place of business in Florida.


                            III. JURISDICTION AND VENUE

        3.    Jurisdiction. This Court has jurisdiction of this case pursuant to 28 U.S.C.


§ 1332. Populus is a citizen of Texas, and FIS is a citizen of Georgia and Florida, for


diversity purposes. Thus, Populus and FIS are citizens of different states, and as set forth


below, the amount in controversy exceeds the sum or value of $75,000.00, exclusive of


interest and costs.


        4.    Venue.     This   district   is   an   appropriate venue pursuant   to   28   U.S.C.


§ 1391(b)(2) and because the parties contractually agreed to venue in this district.


                                IV. BACKGROUND FACTS

A.      Populus's Business


        5.    Populus is a financial institution providing a number of financial services,


including bill pay services, wire transfer services, ATM services, debit card services,


money orders, and also check cashing services and access to short-term loans.


B.      FIS's Business


        6.    FIS markets itself as providing information-based technology solutions and


processing services to financial institutions.


C.      The Contract Negotiations


        7.    In 2016, Populus and FIS entered into negotiations for an agreement whereby


FIS would provide the switching and routing services for Populus's EFT transactions.


 Complaint                                                                                  Page 3
     Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 4 of 8 PageID 4



Essentially, Populus was seeking to engage FIS to process, route, clear, and settle its ATM


and debit card transactions through certain electronic funds transfer networks that are


owned by third parties, like NYCE, VISA, MasterCard and Discover (i.e., the "Services").


        8.    During the negotiations, the parties negotiated and ultimately agreed on a


processing fee of $0.54/completed transaction. However, FIS had requested, among other


things, that it be Populus' s exclusive provider for the Services and to be a primary supplier


(as opposed to a secondary supplier). Populus did not agree to this, and exclusivity was


specifically disclaimed in the Order Form.        Following these negotiations, FIS then


forwarded Populus a draft of the Agreement on November 10, 2016, which did not include


a "Pricing Attachment" referenced therein.


        9.    For the next month, the parties exchanged redlines to the Agreement, but at


no time did FIS present Populus the "Pricing Attachment" referenced therein.


D.      The Agreement


        10.   On December 15, 2016, FIS sent Populus a final version of the Agreement


for execution, which did not include the "Pricing Attachment." That same day, Populus


executed the Agreement without the "Pricing Attachment" attached and returned it to FIS


via email.


        11.   After Populus executed the Agreement, FIS then submitted a package of


documents to Populus to execute via DocuSign.         Populus confirmed with FIS that the


executed copy of the Agreement Populus submitted to FIS was accepted and that Populus


did not need to complete the DocuSign package. Populus did not execute the amended


package of documents or the "Pricing Attachment," which FIS apparently subsequently

 Complaint                                                                             Page 4
     Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 5 of 8 PageID 5



executed via DocuSign on December 21, 2016, with the "Pricing Attachment" dated


December 15, 2016 included for the first time.


         12.   Despite the fact that only FIS had executed the DocuSign version of the


Agreement that included the "Pricing Attachment," FIS did not raise the issue with Populus


or discuss the terms of the "Pricing Attachment" with Populus at any time.   Instead, FIS


forwarded an executed Agreement to Populus on December 21, 2016, which included the


"Pricing Attachment" executed by FIS, but not Populus, for the first time.


E.      FIS Invoices Populus for the Services and then for Unagreed
        Monthly Minimums


        13.    After the Agreement was executed, FIS began to invoice Populus for the


Services consistent with the parties' Agreement for more than a year. However, FIS then


sent Populus invoice number 1003 127993 (the "Disputed Invoice") dated August 16, 2019


in the amount of $230,920.50, which purported to charge Populus the difference between


the fees under the Agreement and monthly minimum fees FIS alleged for the first time


were due under the unagreed Pricing Attachment.


F.      Populus Objects to the Terms of the Pricing Attachment.


        14.    The Disputed Invoice was not paid by Populus. Instead, Populus objected to


the payment of the Disputed Invoice and the "Pricing Attachment," including by letters


dated September 10, 2019 and October 11, 2019.        In those letters, Populus expressly


informed FIS that the "Pricing Attachment" was not part of the Agreement and that it had


not agreed to pay such fees.    Moreover, Populus objected to paying the uncompleted




 Complaint                                                                         Page 5
  Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 6 of 8 PageID 6



transactions charged by FIS for the Services, which were not set forth in the Agreement or


the "Pricing Attachment."


       15.     To date, despite repeated notice and demand, FIS has failed and refused, and


continues to fail and refuse, to abide by the Agreement and has insisted that Populus pay


the Disputed Invoice, the monthly minimum set forth in the "Pricing Agreement," as well


as for uncompleted transactions which were not agreed to by Populus in the Agreement.


Specifically, Populus has also refused to pay FIS for declined transactions and balance


inquiry transactions that FIS has allegedly processed (at $0.54/each), which were never


agreed to by Populus and are not provided for under the terms of the Agreement.


                                V. CAUSES OF ACTION


       16.    Declaratory Judgment. Pursuant to 28 U.S. C. § 2201, Populus requests the


Court to grant declaratory judgment relief, and to declare the rights of the parties under the


Agreement. Populus seeks an adjudication that it has no obligation or liability under the


Agreement to pay FIS: (a) any of the fees set forth in the "Pricing Attachment," including


monthly minimums, which are not part of the Agreement; (b) for any uncompleted


transactions, including declined transactions and balance inquiries, which are not provided


for in the Agreement; and (c) for any failure to not exclusively use FIS for the Services.


Populus also seeks to recover its reasonable attorneys' fees in seeking such relief.


       17.    Alternative Rescission Claim. Alternatively, Populus seeks the equitable


remedy of rescission, or voidance, of the Agreement as it was entered into under a mutual


mistake of fact and is therefore voidable and subject to rescission under applicable New


York law. Specifically, at the time the Agreement was executed, Populus understood that

 Complaint                                                                             Page 6
  Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 7 of 8 PageID 7



the only agreed pricing term for the Services was $0.54/completed transaction and that the


"Pricing Attachment" was not part of the parties' Agreement. Conversely, on information


and belief, FIS assumed the "Pricing Attachment" was part of the Agreement. Therefore,


this mutual mistake existed at the time the Agreement was executed, is substantial, and


goes to the heart of the Agreement.   Accordingly, in the alternative, this mutual mistake


warrants rescission, or voidance, of the Agreement. Therefore, Populus alternatively seeks


the rescission, or voidance, of the Agreement.


                              VI. PRAYER FOR RELIEF

       18.   Prayer. Populus requests the following relief:


             (a)    That FIS be served with summons and the complaint
                    and be required to answer in the time and manner
                    prescribed by law;

             (b)    That the Court grant the declaratory judgment requested
                    above;

             (c)    Alternatively, that the Court grant the equitable relief
                    requested above; and

             (d)    That Populus have such other and further relief, both
                    general and special, at law and in equity, to which it may
                    show itself justly entitled.




Complaint                                                                          Page 7
 Case 3:20-cv-00543-MMH-MCR Document 1 Filed 06/02/20 Page 8 of 8 PageID 8




Dated: June 2, 2020            Respectfully submitted,



                               By:
                               L. Johnson Sarber III
                               Florida Bar No. 104116
                               isarber@carrallison.com
                               CARR ALLISON
                               The Greenleaf and Crosby Building
                               208 North Laura Street, Suite 1 100
                               Jacksonville, FL 32202
                               (904) 328-6457 -telephone
                               (904) 328-6473 - facsimile

                               and

                               Ryan K. McComber (pro hac vice to be filed)
                              Texas Bar No. 24041428
                              ryan.mccomber@figdav.com
                               Figari + Davenport, LLP
                              901 Main Street, Suite 3400
                              Dallas, TX 75202
                              (214) 939-2000 - telephone
                              (214) 939-2090 - facsimile


                              Attorneys for Plaintiff




Complaint                                                                Page 8
